Citation Nr: 9916681	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cold injury, left hand, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
cold injury, right index finger (major), currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a laparotomy (ventral hernia).

4.  Entitlement to an increased (compensable) evaluation for 
residuals of laceration of the anus.

5.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO on April 8, 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.  At his hearing, the appellant withdrew the 
appealed issue of an increased rating for residuals of 
pneumothorax.


FINDINGS OF FACT

1.  Recent medical evaluation of the appellant's hands in 
1997 disclosed that he had some decreased feeling in the tips 
of all fingers of both hands and some minimal changes of 
pityriasis and changes related to the old cold injury on both 
hands, especially the left one.

2.  Medical findings reported on the recent 1995 and 1997 VA 
examinations were negative for the presence of a ventral 
hernia and nowhere is it noted by the evidence that the 
appellant wears a support belt for this disability.

3.  The medical evidence of record does not reflect evidence 
of scar inflammation, swelling, depression or ulceration in 
the area of the appellant's laceration scar on the anus.

4.  The appellant was last employed on a full time basis in 
1986, at which time he was employed as clothing clerk in a VA 
medical facility.  The medical evidence of record reflects 
significant physical and mental impairment due to his left 
hand and PTSD disabilities.

5.  The appellant's service-connected disabilities are of 
such severity in combination as to preclude him from 
obtaining or retaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The appellant's left hand disability is no more than 60 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5125 (1998).

2.  The appellant's right index finger disability is no more 
than 10 percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5225 (1998).

3. The appellant's residuals of a laparotomy (ventral hernia) 
are noncompensably disabling pursuant to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7339 (1998).

4. The appellant's residuals of a laceration of the anus 
(scar) are noncompensably disabling pursuant to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7805 (1998).

5.  The appellant's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Rating Claims

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his 
contentions regarding the increased severity of his service-
connected disabilities at issue on appeal.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Cold Injury, Left (Minor) Hand

The appellant's left hand cold injury disability has been 
rated at the maximum evaluation of 60 percent that is 
provided by the regular schedule under Diagnostic Code 5125 
with additional special monthly compensation for loss of use 
of the hand since service connection was established for this 
disability, effective from February 19, 1970.  Medical 
findings of record reflect that the appellant's left hand is 
his non-dominant extremity; hence, the 60 percent rating 
under Code 5152 for the minor hand is appropriate in this 
case.  As far as the evaluation of this disability is 
concerned, the reports of recent VA compensation examinations 
conducted in 1995 and 1997 reflect essentially a static 
disability picture; the 1997 examination report disclosed 
that he had some decreased feeling in the tips of all fingers 
of both hands and that any analysis of his general pain 
complaints for purposes of functional loss due to pain was 
impossible given a psychiatric overlay.  Also, he had some 
minimal changes of pityriasis and changes related to the old 
cold injury on both hands, especially the left one, on the 
evaluation of his skin.  Notwithstanding these findings, the 
schedular criteria are limited to a single, and maximum, 
disability rating of 60 percent for this condition, which as 
mentioned above, has been in effect since service connection 
was granted many years ago.

In view of the above, the Board concludes that a 
preponderance of the relevant evidence is against an 
increased evaluation for the appellant's left hand cold 
injury disability.

Cold Injury, Right (Major) Index Finger

The appellant's right index finger disability also is rated 
the maximum schedular evaluation of 10 percent under Code 
5225.  This rating has been in effect since February 1970 as 
well.  Although his finger is ankylosed, there is nothing in 
the medical evidence on file which indicates that it is in an 
extremely unfavorable position, warranting consideration 
under other diagnostic codes (5152-5156).  Medical findings 
of recent chronology were as reported above; essentially, he 
has some decreased feeling in his hands, but no quantifiable 
functional impairment that is not otherwise already 
contemplated by the current disability rating.  For these 
reasons, the Board concludes that a preponderance of the 
evidence is against an increased evaluation for this 
disability.

Residuals of Laparotomy (Ventral Hernia)

According to the schedular criteria, postoperative residuals 
of a laparotomy manifested by ventral hernia involving 
wounds, postoperative, healed, with no disability or belt 
indicated are rated noncompensably disabling.  A higher 
rating of 10 percent is warranted if the residuals involve a 
small ventral hernia that is not supported by belt under 
ordinary conditions, or if involving a healed ventral hernia 
or postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7339 (1998).

Medical findings reported on the recent 1995 and 1997 VA 
examinations were negative for the presence of a ventral 
hernia and nowhere is it noted by the evidence that the 
appellant wears a support belt for this disability.  Based on 
these findings, the Board concludes that a preponderance of 
the evidence is against an increased rating for the 
appellant's ventral hernia disability.

Laceration of Anus (Scar)

Regarding the residual scar on the anus from the appellant's 
injuries sustained in the 1969 motor vehicle accident, it is 
noted that the rating schedule provides that superficial 
scars not located on the head, face or neck but, which are 
nevertheless either poorly nourished, with repeated 
ulcerations, or tender and painful on objective 
demonstration, are rated a maximum of 10 percent disabling; 
otherwise, the scars are rated on the basis of limitation of 
function of the body part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-05 (1998).  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, as 
is the case for superficial scars rated under Diagnostic 
Codes 7803 or 7804, a zero percent evaluation is assigned if 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

However, the medical evidence of record does not reflect 
clinical findings relative to the presence of scar 
inflammation, swelling, depression or ulceration on the 
recent VA examinations conducted in 1995 and 1997, 
notwithstanding the appellant's subjective complaints noted 
on his substantive appeal of March 1996.  According to the 
rating criteria cited above, it is the opinion of the Board 
that these findings do not reflect an increased level of 
disability attributable to the old scar.  The U. S. Court of 
Appeals for Veterans Claims (the Court) has stated that a 
scar is not a compensable condition unless the veteran 
experiences some complications with the scar.  See Chelte v. 
Brown, 10 Vet. App. 268, 272 (1997).  In this case, it is 
neither claimed by the appellant nor is there is any 
objective medical evidence showing residual complications 
from the perforation wound scar to the appellant's anus.

With respect to all of the aforementioned disabilities, since 
the medical findings and diagnoses provided on the VA 
examinations cited above are essentially the same and are 
uncontradicted by any other competent (i.e., medical) 
diagnosis or opinion, the Board finds the recent medical 
evaluation of the appellant's disabilities on the 1995 and 
1997 examinations to be dispositive to the outcome of this 
appeal.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Accordingly, the Board finds that the appellant's contentions 
and testimony offered in conjunction with his claim for 
increased compensation benefits are outweighed by the medical 
evidence cited above which has been found more probative to 
the issue on appeal and therefore, such contentions cannot 
serve to award higher ratings.  Consideration has been given 
to the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, it is the Board's opinion that the currently 
assigned disability ratings accurately reflect the level of 
impairment pursuant to the schedular criteria.

The appellant's contentions on appeal as well as his personal 
statements and hearing testimony have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  See Francisco, 7 Vet. App. at 
58.  These medical findings, when compared to the applicable 
rating criteria under 38 C.F.R. part 4, simply to not support 
increased ratings for the disabilities at issue herein.

It should be again emphasized that the diagnoses and clinical 
findings rendered on the recent 1995 and 1997 VA examinations 
are consistent with the appellant's medical history, and are 
essentially uncontradicted by any other recent medical 
evidence of record.  There is no evidence of record showing 
that the appellant is qualified to render a medical diagnosis 
or opinion.  Hence, the medical evidence of record cited 
above specifically outweighs his views as to the etiology of 
his complaints and/or the extent of functional impairment 
caused by the disabilities in question.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

Extraschedular Consideration

It is noted that the RO did not consider referral of these 
increased rating claims for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b) (1998).  Nevertheless, the 
Board does not find that a remand is in order with respect to 
extraschedular consideration as it has not been claimed by 
the appellant or inferred by his contentions, and it does not 
appear from review of the medical evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
9 Vet. App. at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of extraschedular 
ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's 
disabilities are not deemed to be inadequate.  As fully 
detailed above, the medical evidence does not reflect that 
the appellant's disabilities have increased in severity over 
the past several years beyond the levels that have remained 
unchanged for many years and hence, it does not appear that 
the appellant has an "exceptional or unusual" disability 
related thereto.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent past for 
any of the disabilities at issue herein.  In addition, there 
is no record of significant or regular outpatient treatment 
for these specific disabilities nor they are particularly 
producing "marked interference" in employment which would 
take this case "outside" of the regular schedular 
standards.

Thus, in the absence of any evidence which actually shows 
that these disabilities are exceptional or unusual such that 
the regular schedular criteria are inadequate to rate them, 
an extraschedular is not in order.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).

II.  Total Disability Rating Based on Individual 
Unemployability

The appellant has requested entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities.  In 
addition to the disabilities discussed above, his service-
connected disabilities include post traumatic stress disorder 
(PTSD), currently rated 50 percent disabling; and residuals 
of pneumothorax, rated noncompensably disabling.  Therefore, 
the combined disability rating is 90 percent.  38 C.F.R. 
§ 4.25 (1998).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1998).

In this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have been met.  As indicated 
above, the appellant has two disabilities rated more than 40 
percent disabling and his combined rating is 90 percent.

The record on appeal reflects that the appellant has not been 
employed on a full time basis since approximately December 
1986, at which time he was employed as a clothing clerk at the 
Birmingham-VA Medical Center.  He has completed two years of 
college and has additional technical training in building 
maintenance and construction.  His efforts to maintain this 
line of work have apparently proved unsuccessful due to his 
multiple medical problems, medications needed to control his 
PTSD symptoms, etc.  He has stated on appeal that his joint 
pain has gotten progressively worse over the years, which has 
prevented him from performing the physical tasks required of 
his former employment.

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
veteran in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, looking at the appellant's employment and 
education background, it appears that his combined 90 percent 
rating, which includes a 50 percent rating for PTSD and a 60 
percent rating for the left hand disabilities (essentially, 
this hand is useless as it is rated on the basis of amputation 
and he receives special monthly compensation for loss of use), 
does in fact places him in a different category than other 
veterans rated at the same combined level because the 
impairment he suffers from directly impacts his ability to 
work in his former employment as a clothing clerk.  As noted 
above, it appears that he cannot perform certain physical 
tasks required of this line of work due to joint weakness and 
these incapacity's are further impaired by the increased level 
of his PTSD symptoms, which were recently awarded an increased 
rating to 50 percent and require heavy use of psychotropic 
medications.

Hence, as the Court stated in Van Hoose v. Brown, the question 
in this case is really whether the appellant is capable of 
performing the physical acts required by his line of 
employment, not whether he can find alternative employment.  
Id. at p. 363.

For the reasons stated above, it is clear that the combined 
adverse effect of the appellant's PTSD and left hand 
disabilities have a much greater degree of functional 
impairment in terms of his ability to work.  When the 
appellant's case is considered in light of the entire 
evidentiary record, including his hearing testimony, recorded 
education and employment history, and the medical evidence 
relating to his service-connected disabilities, it is apparent 
to the Board that the appellant is unable to work due 
specifically to the combined effect of the symptoms produced 
by all of his service-connected disabilities, particularly, 
the PTSD and left hand disabilities which are now rated, 
respectively, 50 and 60 percent disabling.

Accordingly, the Board concludes that the appellant's 
service-connected disability picture is now sufficiently 
profound to render him unemployable.  Resolving the benefit 
of the doubt in the appellant's favor, entitlement to a total 
disability rating based on individual unemployability is in 
order in this case.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 4.16 (1998).


ORDER

An increased rating above 60 percent for the appellant's left 
hand disability is denied.

An increased rating above 10 percent for his right index 
finger disability is denied.

An increased (compensable) rating for his residuals of a 
laparotomy (ventral hernia) is denied.

An increased (compensable) rating for his residuals of a 
laceration to the anus (scar) is denied.

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

